DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1b (Figure 3b) in the reply filed on 04/02/21 is acknowledged.
However, upon consideration of the prior art, Species 1a and 1b are understood to be obvious alternatives in the art. 
Further, the lack of election between adaptors (group 2) is understood as Applicant’s admission that these species are to be interpreted as obvious alternatives.

Claim Objections
Claims 6 and 14  are objected to because of the following informalities:  
Claims 6 and 14 are objected to for claiming the circuitry is “configured to receive information of a particular type of the cosmetic applicator” but it appears this is grammatically incorrect. 
 Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “apparatus”, the apparatus comprising the receive, sensor, circuitry, and motion generation device, the “cavity”.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “404”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for there being one motion generation device, does not reasonably provide enablement for having “at least one” motion generation device (e.g. having more than one).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/recreate the invention commensurate in scope with these claims.  
one motion generation device. While the specification states that there can be “more than one”, there are no guidelines or hint as to where this other motion generation device will be, what it does, how it adds to the first motion generation device in terms of function, where it is located with regards to the first device, whether they interact, etc. Notably, the scope of the claim also includes the inclusion of, for example, 100 motion generation devices, but the specification is not enabled for such an inclusion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for referring to “the motion” with improper antecedent basis.
Further, the claim is unclear for referring to “the motion” caused by “a user” and later refers to “a movement” caused by “a user”.  It is unclear how, if at all, the “motion” and “movement” are related to one another, and whether or not the two “users” are the same or different.  

Further, although the claim is drawn to “an apparatus” with an intended use of stabilizing “an applicator” it is unclear whether or not the “applicator” is actually a part of the apparatus or only part of its intended use. For the purposes of the claim the applicator is considered a part of the apparatus’s intended use as opposed to the claimed invention.
Further, the claim is unclear for claiming “circuitry” is able to determine a compensation moment, but it is unclear how a simple “circuit” can determine a compensation movement on its own. It appears essential subject matter might be missing from the claims (e.g. is there a program, a computer, something that enables the circuitry to determine the compensation movement?). 
Further, the claim appears to be missing essential subject matter. For example, how is the apparatus stabilizing motion and powering a sensor, circuitry, and motion generation device without a source of power? 
Claim 2 is indefinite for claiming the motion generation device includes “a combination of a Y-axis motive element and an X-axis motive element”. First of all, it is unclear what a Y-axis motive element and an X-axis motive element are. These aren’t terms known in the art, and an “element” doesn’t appear to impart any specific structural or physical requirement for them. It is unclear whether the X- and Y-axis “elements” are simply located in X- and Y-axes, or whether they do something in these axes, or whether there is some other interpretation the Examiner is unaware of regarding these combination of the Y- and X-axis elements means.  Since it is unclear what these elements are to begin with, it is unclear what a “combination” of the two is as well.
Claim 3 is indefinite for claiming the motion generation device includes “an electromagnetic positioner” when it is unclear what this element is. This isn’t a specific term known in the art, and exactly what this is, is unclear.
Additionally, this claim appears to be missing essential subject matter. It is unclear how an electromagnetic positioner that includes only a plurality of magnetic cores around a cavity filled with magnetic fluid can generate motion. It appears there must be more to the positioner that would allow it to function. 
Claim 4 is indefinite for claiming the cosmetic applicator is one of a specific number of cosmetic applicators, when as the Examiner best understands, the cosmetic applicator (or applicator) isn’t actually a part of the positively claimed “apparatus”. However, the further attempt to limit the unclaimed applicator makes this further ambiguous.
Claims 5-7 further appear to attempt to further define circuitry or elements of the cosmetic applicator, when this isn’t positively claimed. However, the attempt to further limit elements of a non-claimed element makes the Examiner unclear on whether Applicant has intended to positively claim the applicator and its constituent parts or not.
Claim 10 is unclear for claiming the receiver is “configured to be coupled with the cosmetic applicator via an adapter device” when it is unclear whether or not the adapter device is intended to be positively claimed. Since the apparatus’s receiver only needs to be configured to be coupled to the applicator with an adapter device, the Examiner 
Claim 11 is indefinite for claiming “the device” includes various elements, when it is unclear what “the device” is referring to. It is possible this is referring back to the claimed “apparatus”, or even the (non-claimed) “adapter device” but clarification is required. 
Claim 12 is indefinite for claiming “a method, implemented by an apparatus for reducing motion caused by a user” since it is unclear whether the method is “for reducing motion caused by a user”, or whether the apparatus is for reducing motion caused by a user. 
Further, the claim is unclear for claiming a “sensor” detects movement, “circuitry” determines a compensation movement, and “at least one motion generation device” controls motion, when it is unclear what these elements belong to, or what their connection is (if at all) to the claimed “apparatus”. 
Further, the claim is unclear for claiming the method (or apparatus) is for reducing “a motion” caused by “a user” but then claims a sensor detects “a movement” caused by “a user”. It is unclear how (if at all) the motion and movement are related to one another, and additionally if the two users are the same or different. 
Further, the claim is unclear for claiming “circuitry” is able to determine a compensation moment, but it is unclear how a simple “circuit” can determine a compensation movement on its own. It appears essential subject matter might be 
Further, there is improper antecedent basis for “the determined compensation movement” and “the detected movement”.
Further, the claim appears to be missing essential subject matter. For example, how is the apparatus stabilizing motion and powering a sensor, circuitry, and motion generation device without a source of power?
Claim 15 is indefinite for claiming the method includes determining “the compensation movement” when it is unclear whether this is referring back to “the determined compensation movement” or “a compensation movement”.
Further, the claim is unclear for referring to “the received information” when it is completely unclear what this is referring to.
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motion generation device…configured to control a motion of the cosmetic applicator according to the predetermined compensation movement” in claims 1 and 12, and “reader circuitry configured to read data from circuitry embedded in the cosmetic applicator” in claims 5-6 and 13-14.
an electromagnetic positioner that includes a plurality of magnetic cores arrayed around a cavity that is filled with a magnetic fluid, or an x-axis motive device and a y-axis motive device”, and “a radiofrequency identification (RFID) reader”, respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pathak (US 20140052275 A1).
Regarding claim 1 Pathak discloses an apparatus that stabilizes an applicator in response to motion caused by a user (Abstract, Figure 2) comprising:
a receiver (Figure 2 item 202) configured to be coupled with a cosmetic applicator (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Pathak was considered capable of performing the cited intended use of being coupled with a cosmetic applicator. Also see Pathak [0026] where coupling with a cosmetic applicator is contemplated); 
at least one sensor (Figure 2 item 208, 220) configured to detect a movement caused by a user (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Pathak discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also Pathak [0022]);
circuitry ([0029]) configured to determine a compensation movement to offset the detected movement (this is stated as an “intended use” of the circuitry (see explanation above). See also [0029] in which the circuitry is understood to determine the appropriate compensation movement which is directs to the actuators. See also Figure 5 and [0022].); and 
at least one motion generation device (Figure 2 item 214) embedded in the receiver (Figure 2) configured to control a motion of the cosmetic applicator according to the predetermined movement (this is stated as an “intended use” of the motion generation device (see explanation above). See also [0022] in which the motion generation device is described capable of producing movement to compensate for the tremor).
claim 2 Pathak discloses the apparatus of claim 1 substantially as is claimed,
wherein Pathak further discloses the motion generation device includes a combination of  Y-axis element and an X-axis motive element (Figure 3, [0034]).
Regarding claim 4 Pathak discloses the apparatus of claim 1 substantially as is claimed,
wherein Pathak further discloses the cosmetic applicator is one of those listed (the Examiner notes the cosmetic applicator is not a part of the positively claimed “apparatus”, which is merely intended to interact with the applicator. Accordingly, claims further limiting the cosmetic applicator do not positively limit the claimed apparatus).
Regarding claim 10 Pathak discloses the apparatus of claim 1 substantially as is claimed,
wherein Pathak further discloses the receiver is configured to be coupled with the cosmetic applicator via an adapter device (this is stated as a “functional limitation” of  the receive (see explanation in the rejection to claim 1 above). The receiver of Pathak is understood capable of being coupled to a cosmetic applicator with an adapter device, such as that shown in Figure 2 item 206, or described in [0021]).
Regarding claim 11 Pathak discloses the apparatus of claim 1 substantially as is claimed,
wherein Pathak further discloses the device includes a handle portion that is separate from the receiver (Figure 2 item 206), the receiver is configured to be set in a straight position with respect to the handle portion (Figure 2 shows the receiver and handle being straight with respect to one another).
Regarding claim 12 Pathak discloses a method implemented by an apparatus (Figure 2 item 200) for reducing a motion caused by a user (Abstract), the apparatus including a receiver (Figure 2 item 202) configured to be coupled with a cosmetic applicator ([0026]), the method comprising:
detecting by at least one sensor, a movement caused by a user ([0022]); 
determining, by circuitry, a compensation movement to offset the detected movement ([0022], [0029]); and 
controlling via at least one motion generation device (Figure 2 item 214), a motion of the cosmetic applicator according to the predetermined compensation movement ([0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak as is applied above in view of Upton (US 6553161 B1).
Regarding claim 3 Pathak discloses the apparatus of claim 1 substantially as is claimed,

However, regarding claim 3 Upton teaches an electromagnetic positioner that includes a plurality of magnetic cores arrayed around a cavity that is filled with a magnetic fluid (Column 2 lines 27-31). Pathak and Upton are involved in the same field of endeavor, namely motion generating devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion generating device of Pathak so that it included an electromagnetic positioner such as is taught by Upton as an obvious, known, predictable alternative in the art with reasonable expectation of success for use as a device to produce motion (MPEP 2143 (I)(B).

Claims 5-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak as is applied above in view of Pathak et al. (US 20160242679 A1) hereinafter known as Pathak ‘679.
Regarding claim 5 Pathak discloses the apparatus of claim 1 substantially as is claimed,
but is silent with regards to the receiver including reader circuitry (RFID reader).
However, regarding claim 5 Pathak ‘679 teaches the known use of circuitry being embedded within an object, that circuitry being an RFID tag disposed on the object (Figure 1 item 110), in order to collect data based on the  Alternatively however, the Examiner understands that this inclusion of the RFID reader being within the receiver (e.g. within the control system 118) is obvious. The only two alternatives for detecting the RFID tag of the object within the invention of Pathak ‘679 is that there is an RFID reader disposed within the existing control circuitry, or that the RFID reader is disposed external to the tremor apparatus itself, and the data is subsequently transferred to the control center of the apparatus so it can adequately integrate all the information required for logs and control. Since there are only two alternatives, the person of ordinary skill in the art at the time the invention was filed would have found it “obvious to try” either of these alternatives (MPEP 2143 (I)(E), and would accordingly have understood including reader circuitry (RFID reader) within the receiver to be obvious.).
Pathak and Pathak ‘679 are involved in the same field of endeavor, namely tremor assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Pathak so that there is reader circuitry within the receiver such as is taught or made obvious in view of Pathak in order to allow the apparatus to be used with a variety of assistance objects and to allow the system to keep track of each object at the same time. The inclusion of the identification of the object in question 
Regarding claim 6 the Pathak Pathak ‘679 Combination teaches the apparatus of claim 5 substantially as is claimed,
wherein the Combination further teaches the reader circuitry (RFID reader) is configured to receive information of a particular type of the cosmetic applicator from the circuitry embedded in the cosmetic applicator (see the explanation to the rejection of claim 5 above and also Pathak ‘679 [0035] where the type of user assistive device 110 is described as being collected via its RFID tag).
Regarding claim 7 the Pathak Pathak ‘679 Combination teaches the apparatus of claim 5 substantially as is claimed,
wherein the Combination further teaches the reader circuitry is a RFID reader (see the explanation to the rejection of claim 5 above and Pathak ‘679 [0035]: the circuitry is inherently an RFID reader if it can identify an RFID tag) and the circuitry embedded in the cosmetic applicator is an RFID tag (the Examiner notes the cosmetic applicator is not a part of the positively claimed “apparatus”, which is merely intended to interact with the applicator. Accordingly, claims further limiting the cosmetic applicator do not positively limit the claimed apparatus. See also Pathak ‘679 [0035]).
claim 8 the Pathak Pathak ‘679 Combination teaches the apparatus of claim 6 substantially as is claimed,
wherein the Combination further teaches the circuitry is configured to determine the compensation movement based on the received information (this is stated as an “intended use” of the circuitry (see explanation in the rejection to claim 1 above) which the circuitry is understood capable of doing. See also Pathak ‘679 [0035]).
Regarding claim 9 the Pathak Pathak ‘679 Combination teaches the apparatus of claim 6 substantially as is claimed,
wherein Pathak further discloses the circuitry is configured to determine an initial receiver angle based on the received information ([0049]).
Regarding claim 13 Pathak discloses the method of claim 12 substantially as is claimed,
wherein Pathak ‘679 further discloses the method include reading, by reader circuitry (RFID reader) included in the receiver (see explanation to the rejection of claim 5 above), data from circuitry embedded in the cosmetic applicator ([0035]). See the explanation/rejection/reasoning to modify as is set forth in the rejection to claim 5 above.
Regarding claim 14 the Pathak Pathak ‘679 Combination teaches the method of claim 13 substantially as is claimed,
wherein the Combination further teaches the method includes receiving, by reader circuitry (RFID reader), information of a particular type of the cosmetic 
Regarding claim 16 the Pathak Pathak ‘679 Combination teaches the method of claim 14 substantially as is claimed,
wherein Pathak further discloses the method further includes determining an initial receiver angle based on the received information ([0049]).
Regarding claim 15 the Pathak Pathak ‘679 Combination teaches the method of claim 13 substantially as is claimed,
wherein Pathak ‘679 further discloses the method includes determining the compensation movement based on the received information ([0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/05/21